The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 3, 2020

                               2020COA132

No. 18CA0224, People v. Ehlebracht — Criminal Law —
Sentencing — Colorado Sex Offender Lifetime Supervision Act
of 1998 — Indeterminate Sentence — Probation; Constitutional
Law — Fifth Amendment — Double Jeopardy

     A division of the court of appeals decides two issues of first

impression. First, distinguishing Allman v. People, 2019 CO 78, the

division holds that a sentence to prison on one count followed by a

sentence to probation under the Sex Offender Lifetime Supervision

Act for a sex offense in the same case is legal. Second, applying the

Colorado Supreme Court’s reasoning in Waddell v. People, 2020 CO

39, and Yeadon v. People, 2020 CO 38, holds that a sentence that

fails to include statutorily required sex offender, special advocate,

and crime against a child surcharges is illegal, and therefore a trial

court may impose those surcharges after initial sentencing without

violating a defendant’s right to be free from double jeopardy.
COLORADO COURT OF APPEALS                                      2020COA132


Court of Appeals No. 18CA0224
Boulder County District Court No. 16CR2030
Honorable Bruce Langer, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Christopher Daniel Ehlebracht,

Defendant-Appellant.


                       ORDERS AFFIRMED AND CASE
                       REMANDED WITH DIRECTIONS

                                  Division V
                         Opinion by JUDGE J. JONES
                        Welling and Gomez, JJ., concur

                        Announced September 3, 2020


Philip J. Weiser, Attorney General, Jacob R. Lofgren, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Emily C. Hessler, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Christopher Daniel Ehlebracht, pleaded guilty to

 first degree assault and sexual assault on a child. The district

 court sentenced him pursuant to a stipulation in the plea

 agreement to twenty years in prison, to be followed by ten years to

 life on probation. Ehlebracht challenges the district court’s orders

 designating him a sexually violent predator (SVP) and imposing

 statutory surcharges after his sentencing. We affirm both the SVP

 designation and surcharge orders, and we remand the case for

 further proceedings.

¶2    After Ehlebracht appealed, the supreme court decided Allman

 v. People, 2019 CO 78, ¶ 40, holding that, under the general

 probation statutes, a court may not sentence a defendant to both

 prison and probation in a multicount case. That development

 caused us to question whether Ehlebracht’s consecutive sentences

 to both prison and probation are legal. So, nostra sponte, we

 ordered the parties to file supplemental briefs addressing whether

 the holding of Allman applies to a consecutive probationary

 sentence, like Ehlebracht’s, imposed under section 18-1.3-

 1004(2)(a), C.R.S. 2019, of the Sex Offender Lifetime Supervision

 Act (SOLSA). The parties contend, and we agree, that because


                                   1
 Ehlebracht’s probationary sentence was imposed under SOLSA, a

 unique sentencing scheme emphasizing sex offender specific

 objectives, Allman doesn’t apply, and Ehlebracht’s consecutive

 sentences to prison and probation are authorized by law.

                           I.   Background

¶3    Twenty-nine-year-old Ehlebracht met the fourteen-year-old

 victim on a social media application and then took her to his

 apartment, where he gave her alcohol and sexually assaulted her.

 The People charged him with one count each of sexual assault on a

 child with force, enticement of a child, and contributing to the

 delinquency of a minor. The People’s complaint also charged

 Ehlebracht with a sentence enhancer as a habitual sexual offender

 against children.

¶4    Ehlebracht pleaded guilty to added counts of first degree

 assault and sexual assault on a child without the use of force, in

 return for which the prosecution dismissed the four original

 charges. The plea agreement stipulated that Ehlebracht would

 receive a twenty-year prison sentence, followed by five years of

 parole, for the assault conviction, and a ten-years-to-life probation

 sentence for the sexual assault on a child conviction, to be served


                                   2
 consecutively to the prison sentence but concurrently with the

 parole component of the prison sentence. At the sentencing

 hearing, the court sentenced Ehlebracht in accordance with the

 plea agreement and designated him an SVP pursuant to section 18-

 3-414.5, C.R.S. 2019.

   II.  Allman’s Prohibition of Consecutive Prison and Probation
 Sentences Does Not Apply to Indeterminate Probationary Sentences
                      Imposed Under SOLSA

¶5    In Allman, the supreme court, interpreting the general

 probation statutes — sections 18-1.3-202 and 18-1.3-203, C.R.S.

 2019 — held that “when a court sentences a defendant for multiple

 offenses in the same case, it may not impose imprisonment for

 certain offenses and probation for others.” Allman, ¶ 40. The

 sentences at issue were consecutive sentences to prison and

 probation. Id. at ¶ 6.

¶6    The district court in this case likewise sentenced Ehlebracht to

 consecutive prison and probation terms. Before we address

 Ehlebracht’s contentions regarding his SVP designation and the

 imposition of surcharges after his sentencing hearing, we address

 whether the holding in Allman applies to Ehlebracht’s consecutive

 sentences to prison and probation. We do so because if these


                                  3
 consecutive sentences are illegal, the district court must, at the very

 least, resentence Ehlebracht, rendering his challenges to his

 current sentence moot. (Because we conclude that the sentences

 are legal, we don’t need to determine whether the plea agreement

 would have to be, or could be, set aside if the agreed upon sentence

 was illegal.)

                       A.    Standard of Review

¶7    We review de novo whether a trial court can impose a specific

 sentence because that question turns on statutory interpretation.

 Id. at ¶ 29.

                       B.   The Allman Decision

¶8    Allman involved an offender who had been convicted of seven

 counts of identity theft, two counts of forgery, and one count each

 of attempted identity theft, aggravated motor vehicle theft, and theft

 from an at-risk elder. For all but one of the forgery counts, the

 district court imposed an aggregate sentence of fifteen years in

 prison, followed by five years of parole. As for that one forgery

 count, the court imposed a sentence of ten years of probation, to be

 served consecutively to the prison sentence but concurrently with

 the parole component of the prison sentence. Id. at ¶ 1. Allman


                                    4
 challenged the district court’s authority to impose both prison and

 probation sentences in a multicount case. Id. at ¶ 28.

¶9    The court began by observing that a trial court exercises

 discretion in sentencing only to the extent allowed by statute; so the

 operative question was whether the applicable probation statutes

 allowed the trial court to impose sentences to both prison and

 probation. Id. at ¶ 30. “[L]ooking at the plain language of the

 probation scheme as a whole and the practical consequences of

 imposing sentences to both imprisonment and probation,” the court

 concluded that the sentences in that case were not authorized by

 law. Id. at ¶ 32. It did so in large part based on the following

 reading of sections 18-1.3-202 and 18-1.3-203:

          The language of section 18-1.3-203(1) gives the district

            court “discretion to grant a defendant probation, ‘unless,

            having regard to the nature and circumstances of the

            offense and to the history and character of the

            defendant,’ it determines that ‘imprisonment is the more

            appropriate sentence for the protection of the public.’”

            Allman, ¶ 33 (quoting § 18-1.3-203(1)). Thus, “the

            determination that probation is an appropriate sentence


                                   5
  for a defendant necessarily requires a concordant

  determination that imprisonment is not appropriate.” Id.

  And because the statute requires the district court to

  make a choice between prison and probation, the

  legislature must have intended that the court choose

  only one or the other. Id. at ¶ 34.

 Allowing a court to impose a period of probation to begin

  upon release from prison would ignore the fact that the

  legislature determined the proper length of post-

  incarceration supervision when it crafted the mandatory

  parole scheme. Id. at ¶ 35.

 The legislature limited the confinement period applicable

  to a probationary sentence to ninety days in jail, or up to

  two years for work release. § 18-1.3-202(1)(a). This

  limitation is “clear direction that the legislature never

  intended for the court to have discretion to impose a

  period of confinement longer than ninety days (or up to

  two years with work release) when also sentencing a

  defendant to probation.” Allman, ¶ 37.




                         6
           Section 18-1.3-202(1)(a) mandates that “[i]f the court

             chooses to grant the defendant probation, the order

             placing the defendant on probation shall take effect

             upon entry.” (Emphasis added.) The legislature’s use of

             the mandatory term “shall” indicates that it didn’t intend

             for a probationary sentence to be imposed following a

             term of incarceration. Allman, ¶ 38.

¶ 10   In addition to the language of the statutes, the court found

  further support for its conclusion based on the practical

  considerations of an offender simultaneously serving parole and

  probation on release from prison. The court noted that an offender

  who is released to parole following a prison sentence is supervised

  by the executive branch. But when the same offender is also

  sentenced to a consecutive probation sentence, he is

  simultaneously supervised by the judicial branch. The court found

  that the legislature couldn’t have intended for an offender to be

  supervised by two different branches of government, with possibly

  competing terms and conditions, at the same time.

¶ 11   For those reasons, the court concluded that “[b]ecause the

  probation statute does not grant the courts the power to impose


                                    7
  sentences to both imprisonment and probation in a multi-count

  case, . . . when a court sentences a defendant for multiple offenses

  in the same case, it may not impose imprisonment for some

  offenses and probation for others.” Id. at ¶¶ 28, 40.

                               C.    Analysis

¶ 12   The district court sentenced Ehlebracht to probation for his

  sex offense conviction for an indeterminate term of ten years to life

  pursuant to section 18-1.3-1004(2)(a) of SOLSA. The sentencing

  scheme applicable to sex offenders under SOLSA differs from the

  general sentencing scheme in that, among other things, it

  emphasizes treatment and supervision for sex offenders. See § 18-

  1.3-1001, C.R.S. 2019 (“The general assembly . . . declares that a

  program under which sex offenders may receive treatment and

  supervision for the rest of their lives, if necessary, is necessary for

  the safety, health, and welfare of the state.”).

¶ 13   In their supplemental briefs, the parties assert, and we agree,

  that because probation imposed under SOLSA differs from the

  general probation scheme in both its nature and scope, the analysis

  in Allman about whether the general probation statute permits both




                                      8
  prison and probation sentences in a single case doesn’t apply to

  Ehlebracht’s sentences.

                         1.   General Concerns

¶ 14   We begin by noting that the Allman court’s analysis was based

  largely on the language in the general probation statutes — sections

  18-1.3-202 and 18-1.3-203. See Allman, ¶¶ 33-38. But SOLSA’s

  sentencing scheme, including the provisions addressing probation,

  is tailored specifically to sex offenders and differs markedly from the

  general sentencing scheme for non-sex offenders. See People v.

  Jenkins, 2013 COA 76, ¶¶ 14-16. The most notable difference is

  that sentences under SOLSA are indeterminate, extending up to the

  offender’s natural life. § 18-1.3-1004(1), (2). And, even if an

  offender is sentenced to incarceration and released on parole, the

  parole period that attaches is also for an indeterminate period, and

  the sentence to incarceration is not deemed discharged until the

  parole board discharges the offender from parole. § 18-1.3-

  1006(1)(b), C.R.S. 2019.

¶ 15   Further, unlike the general probation statutes, SOLSA

  requires every sex offender, whether sentenced to probation or

  released on parole after serving a prison sentence, to participate in


                                    9
  Sex Offender Intensive Supervision programs, which provide the

  highest level of supervision. §§ 18-1.3-1005(2), 18-1.3-1007(2),

  C.R.S. 2019.

¶ 16   And, unlike section 18-1.3-203(1), the plain language of

  section 18-1.3-1004(2)(a) doesn’t require a finding that prison is not

  an appropriate sentence. Rather, consistent with the idea that sex

  offenders should receive treatment, section 18-1.3-1004(2)(a)

  requires the court to consider, in addition to the factors listed in

  section 18-1.3-203, the results of the offense specific sex offender

  evaluation conducted pursuant to section 16-11.7-104, C.R.S.

  2019.1 That evaluation is designed to identify treatment options

  and consider how best to manage or monitor behavior to protect

  victims or potential victims. Thus, the court’s focus when imposing

  a probationary sentence under SOLSA is whether the sex offender’s

  treatment needs can best be addressed in the probation setting, not

  whether incarceration is necessary to protect the public.



  1 Though section 18-1.3-1004(1)(2)(a), C.R.S. 2019, includes this
  cross-reference to section 18-1.3-203, C.R.S. 2019, that cross-
  reference is a limited one: it incorporates factors the court should
  consider when deciding whether to order probation under SOLSA.
  It isn’t a wholesale incorporation of the general probation statutes.

                                    10
¶ 17   Moreover, if Allman’s limitation on imposing sentences to both

  probation and prison were carried over into sex offender sentencing,

  the court, in certain situations, would be unable to effectuate the

  legislative intent of SOLSA — namely, providing the most

  appropriate treatment for sex offenders. For example, if, as is often

  the case, an offender is convicted of both a sex offense and non-sex

  offense in a single case, the court may determine that Sex Offender

  Intensive Supervision Probation (SOISP) is appropriate to address

  the offender’s treatment needs for the sex offense, but may also

  determine that a prison sentence is either warranted or required for

  the non-sex offense. Under Allman, the court would be required to

  impose either prison or probation on both counts, thus limiting the

  court’s ability to craft a sentence that is appropriate for the non-sex

  offense and that most effectively serves the offender’s treatment

  needs. Consequently, applying Allman’s case-specific approach

  would interfere with the offense specific focus that the legislature

  mandated in SOLSA.

                        2.    Statutory Concerns

¶ 18   We also conclude that the provisions of the general probation

  statutes that the Allman court found evidenced the legislature’s


                                    11
  intent to prohibit sentences to both prison and probation in a single

  case don’t carry over to SOLSA, for three reasons.

¶ 19   First, unlike a general probationary sentence imposed

  following a determinate prison sentence, the imposition of an SOISP

  sentence will not extend the length of post-incarceration

  supervision. An offender sentenced under SOLSA, regardless of

  whether the sentence is to prison or to probation, is always subject

  to potential lifetime supervision. §§ 18-1.3-1004(2)(a), 18-1.3-

  1005(1)(b). Thus, there is no difference in the length of post-

  incarceration supervision if a sex offender convicted of both a sex

  offense and a non-sex offense is sentenced to prison for both

  offenses, or, instead, is sentenced to parole for the sex offense and

  prison for the non-sex offense.

¶ 20   Second, the cap on confinement that may be imposed in

  conjunction with a probationary sentence under section 18-1.3-

  202(1)(a) isn’t present in section 18-1.3-1004(2). Instead, section

  18-1.3-1004(2)(b) authorizes the court to order, as a condition of

  probation, that a sex offender be placed in a residential community

  corrections program “for a minimum period specified by the court.”




                                    12
¶ 21   Third, although section 18-1.3-202(1)(a) requires that the

  order to probation take effect when entered, there is no

  corresponding requirement in section 18-1.3-1004(2)(a).

                    3.    Dual Supervision Concerns

¶ 22   The Allman court also expressed concern that prison and

  probation sentences in the same case would lead to an offender, on

  release from prison onto mandatory parole, being subject to dual

  supervision by both parole and probation. We note, however, that

  dual supervision scenarios can also arise when a court sentences

  an offender to probation in one case but makes the sentence

  consecutive to a prison sentence in a separate case. And, while

  dual supervision would obviously arise when, as in this case, an

  offender is sentenced to prison for a non-sex offense and to SOISP

  probation for a sex offense, given that the conditions of SOISP are

  so much more restrictive than traditional probation and parole, we

  find it unlikely that conflicts in supervision would arise. In fact,

  SOLSA requires collaboration between the Department of

  Corrections (part of the executive branch), Judicial Department,

  and Parole Board to develop criteria governing when an offender can

  be released from indeterminate supervision. § 18-1.3-1009(1),


                                    13
  C.R.S. 2019. And any person sentenced to probation under SOLSA

  must not only comply with the conditions imposed by standard

  probation but must also follow the more restrictive provisions of

  SOISP. §§ 18-1.3-1007, 18-1.3-1008(1), C.R.S. 2019.

¶ 23   For these reasons, we conclude that Allman’s reasoning for

  prohibiting both prison and probation sentences in a single case

  doesn’t apply to sentences imposed under SOLSA. Therefore,

  Ehlebracht’s consecutive prison and probation sentences are

  authorized by statute and not illegal.

                          III.   SVP Designation

¶ 24   Turning next to Ehlebracht’s challenge to the court’s order

  designating him an SVP, he contends that the district court failed to

  make case specific factual findings to justify its conclusion that he

  established the relationship with the victim primarily for sexual

  victimization. More specifically, he asserts that the court’s

  conclusion was based on an inference rather than factual findings

  and that, to the extent the court relied on his prior convictions to

  justify its conclusion, its finding that he had two prior convictions

  for sex offenses involving children was erroneous. We don’t see any

  basis to reverse.


                                     14
                          A.        Standard of Review

¶ 25   We review the district court’s SVP designation — a mixed

  question of fact and law — by deferring to the court’s factual

  findings if they have record support and by reviewing de novo the

  court’s legal conclusion that an offender should be designated as an

  SVP. Allen v. People, 2013 CO 44, ¶ 4.

                               B.    Applicable Law

¶ 26   An SVP is an offender who (1) is eighteen years of age or older

  as of the date of the offense; (2) has been convicted on or after July

  1, 1999, of an enumerated sex offense, including sexual assault on

  a child in violation of section 18-3-405, C.R.S. 2019; (3) committed

  the offense against a victim who was a stranger or was a person

  with whom the offender established or promoted a relationship

  primarily for the purpose of sexual victimization; and (4) is likely, as

  determined by a Risk Assessment Screening Instrument, to commit

  another listed offense under the same or similar circumstances. §

  18-3-414.5(1)(a)(I)-(IV); Allen, ¶ 6.

¶ 27   The statute requires the probation department, in coordination

  with an evaluator, to complete the SVP Assessment Screening

  Instrument (SVPASI) and make a recommendation regarding


                                         15
  whether the defendant meets the SVP criteria. § 18-3-414.5(2).

  Then, “[b]ased on the results of the assessment, the court shall

  make specific findings of fact and enter an order concerning

  whether the defendant is a sexually violent predator.” Id.

¶ 28   Because Ehlebracht challenges only the court’s finding that he

  established a relationship with the victim for the purpose of sexual

  victimization, we limit our analysis to whether the district court

  properly found that he satisfied that requirement.

¶ 29   An offender “‘establishe[s] a relationship’ under the

  relationship criterion of the SVP statute where he create[s], start[s],

  or beg[ins] the relationship primarily for the purpose of sexual

  victimization.” People v. Gallegos, 2013 CO 45, ¶ 11. The “use of

  the word ‘primarily’ indicates that [the legislature] did not intend for

  a trial court’s SVP designation to hinge on a finding that the

  offender specifically intended to establish or promote the

  relationship for the purposes of sexual victimization.” Candelaria v.

  People, 2013 CO 47, ¶ 15.

                              C.    Analysis

¶ 30   The evaluator who conducted the SVPASI concluded that

  Ehlebracht met the statutory criteria to be designated an SVP.


                                    16
  With respect to the relationship criterion, the evaluator found that

  Ehlebracht established the relationship with the victim primarily for

  the purpose of sexual victimization.

¶ 31   At the sentencing hearing, Ehlebracht challenged the

  evaluator’s finding that he established the relationship with the

  victim primarily for sexual victimization. He argued that the social

  media application on which he met the victim was just a platform to

  post anonymously and communicate with people, not a dating

  application, and that their communication on the application wasn’t

  sexual in nature.

¶ 32   In addressing the SVP finding, the district court said,

                  I have reviewed the assessment that was
            done in this case. Certainly the assessment
            finds that you meet the criteria for sexually
            violent predator status. The sticking point I
            guess in terms of your position has to do with
            the relationship prong if you will. The
            assessment deemed that you meet the criteria
            for establishes a relationship.
                   In this case the facts are that having two
             prior convictions for sex offenses involving
             children you engaged in a relationship with
             this young woman on this social – what’s the
             word I’m looking for – social media app. And I
             think it’s a very reasonable inference that you
             did that with – for the purpose of creating a
             relationship that would lead to sexual
             victimization.


                                   17
¶ 33   Ehlebracht argues that the district court failed to make

  sufficient specific findings of fact to support its conclusion that he

  established the relationship with the victim primarily for sexual

  victimization. We disagree.

¶ 34   While the court’s findings don’t detail the events that gave rise

  to the offense, the court clearly based its conclusion on the facts of

  this case when it said, “In this case the facts are that having two

  prior convictions for sex offenses involving children you engaged in

  a relationship with this young woman on this . . . social media app.”

  The facts of this case are more fully described in the arrest warrant

  affidavit and the presentence investigation report. Ehlebracht was

  twenty-nine years old when he met the fourteen-year-old victim on

  a social media application. During their online conversation, the

  victim told Ehlebracht she was fifteen, and he responded, “That’s

  not bad if as long as you don’t mind I’m 22.” He then convinced her

  to go with him to his apartment late at night to drink and get high

  but told her to try and look as old as she could so his roommates

  wouldn’t get suspicious. He picked her up near her home, drove

  her to his apartment, gave her alcohol, and sexually assaulted her.

  These facts amply support the court’s finding that Ehlebracht


                                    18
  established the relationship with the victim primarily for the

  purpose of sexual victimization. See id. at ¶ 19.

¶ 35   To the extent Ehlebracht takes issue with the court’s

  description of his prior convictions as both being sex offenses that

  involved children, we agree that the court incorrectly characterized

  those offenses because only one of his prior convictions was for

  sexual assault on a child. But in addition to listing a 2010 felony

  conviction for attempted sexual assault on a child, the presentence

  investigation report also listed two misdemeanor convictions with

  underlying factual bases involving Ehlebracht having sex with a

  minor he met on MySpace (a social media site). Thus, since all of

  Ehlebracht’s prior convictions involved him having sex with minors,

  we conclude that the court’s technically erroneous description of

  Ehlebracht’s prior convictions doesn’t undermine its conclusion

  that he established the relationship with the victim primarily for

  sexual victimization.

¶ 36   Lastly, we reject Ehlebracht’s contention that the district court

  erred by “infer[ring]” that he created the relationship for the

  purpose of sexual victimization without basing its finding on

  specific facts of this case. Rarely will an offender admit that he


                                    19
  established or promoted a relationship primarily for sexual

  victimization. In this case, viewing the court’s statement in context,

  we conclude that the court’s use of the word “inference” merely

  conveyed its conclusion that Ehlebracht established the

  relationship with the victim primarily for sexual victimization. See

  Merriam-Webster Dictionary, https://perma.cc/X3M3-NUSQ

  (defining “inference” as “a conclusion or opinion that is formed

  because of known facts or evidence”). Certainly one reason a

  twenty-nine-year-old man would ask a fifteen-year-old girl he met

  online to come to his apartment to drink alcohol and get high would

  be to sexually victimize her.

¶ 37     In sum, we won’t disturb the court’s SVP determination.

       IV.   Late Imposed Surcharges Do Not Violate Double Jeopardy

¶ 38     Ehlebracht also contends that the district court violated his

  right to be free from double jeopardy by imposing the sex offender,

  special advocate, and crime against a child surcharges after his

  sentencing hearing. Again, we disagree.

                A.   Standard of Review and Applicable Law

¶ 39     Whether the district court violated Ehlebracht’s right to be free

  from double jeopardy hinges on the legality of the sentences


                                     20
  imposed in open court. Waddell v. People, 2020 CO 39, ¶ 10. We

  review de novo whether the sentences imposed at the sentencing

  hearing are authorized by law. See Veith v. People, 2017 CO 19, ¶

  12.

¶ 40    Under some circumstances, increasing a defendant’s

  punishment after a lawful sentence has been imposed and the

  defendant begins serving it “violates the double jeopardy protection

  against multiple punishments for the same offense.” Romero v.

  People, 179 P.3d 984, 989 (Colo. 2007). The protection against

  double jeopardy, however, doesn’t preclude the correction of a

  sentence that wasn’t authorized by law when it was imposed.

  Yeadon v. People, 2020 CO 38, ¶ 9.

¶ 41    A sentence is illegal, or not authorized by law, when it is

  inconsistent with the statutory scheme created by the legislature.

  People v. Rockwell, 125 P.3d 410, 414 (Colo. 2005).

                               B.   Analysis

¶ 42    When the parties submitted their initial briefs in this case,

  divisions of this court were split on the question whether a

  particular surcharge — the drug offender surcharge — was

  mandatory, and whether the district court could legally impose it


                                     21
  after failing to impose it at the sentencing hearing. But the

  supreme court, in Waddell and Yeadon, subsequently resolved that

  dispute. In each case, the court held that, because the drug

  offender surcharge is statutorily required, the original sentence

  without the surcharge was illegal and the imposition of such

  surcharge after sentencing didn’t violate the offender’s right to be

  free from double jeopardy. Waddell, ¶ 20; Yeadon, ¶ 13.

¶ 43   Ehlebracht challenges the court’s imposition of sex offender,

  crimes against a child, and special advocate surcharges after the

  sentencing hearing. While those particular surcharges weren’t at

  issue in Waddell or Yeadon, they are subject to the reasoning of

  those cases. Accordingly, whether the imposition of those

  surcharges after the sentencing hearing violated Ehlebracht’s

  double jeopardy rights turns on whether the sentence imposed

  without those surcharges was illegal. See Yeadon, ¶ 13.

¶ 44   First, we assume, for purposes of our analysis, that those

  surcharges are punitive, and thus part of Ehlebracht’s criminal

  sentence.

¶ 45   Turning next to the language of the sex offender and crime

  against a child statutes, both provide that each person convicted of


                                    22
  one of the enumerated offenses “shall be required to pay a

  surcharge.” §§ 18-21-103(1), 18-24-102(1), C.R.S. 2019 (emphasis

  added). As for the special advocate surcharge statute, it provides

  that “a surcharge of one thousand three hundred dollars shall be

  levied on each criminal action resulting in a conviction” that, as

  relevant here, was based on a charge of sexual assault on a child. §

  24-4.2-104(1)(a)(II)(A), C.R.S. 2019 (emphasis added).

¶ 46   The use of the phrases “shall be required to pay” and “shall be

  levied” in those statutes indicates that these surcharges are

  mandatory in all cases where a defendant is convicted of one of the

  enumerated crimes. See Waddell, ¶¶ 16, 22, 25; Yeadon, ¶ 11; see

  also People v. Hyde, 2017 CO 24, ¶ 28 (“The legislature’s use of the

  word ‘shall’ in a statute generally indicates its intent for the term to

  be mandatory.”). Thus, because Ehlebracht’s sentence at the

  hearing didn’t include those surcharges, it was illegal when first

  imposed. See Waddell, ¶¶ 20, 27; Yeadon, ¶ 16. Therefore, the

  sentence was subject to correction at any time under Crim. P. 35(a),

  and the court’s subsequent addition of those surcharges didn’t

  violate Ehlebracht’s double jeopardy rights. See Waddell, ¶¶ 20,

  27; see also People v. Smith, 121 P.3d 243, 251 (Colo. App. 2005)


                                     23
  (correcting an illegal sentence doesn’t violate a defendant’s right

  against double jeopardy).

¶ 47   But that isn’t the end of the matter. The statutory provisions

  imposing each of these surcharges also contains language allowing

  the court to waive the surcharges if it finds that the offender is

  indigent or financially unable to pay all or a part of the surcharge.

  §§ 18-21-103(4); 18-24-103(3); 24-4.2-104(1)(c), C.R.S. 2019.

  Because the district court imposed the surcharges on Ehlebracht

  without giving him an opportunity to prove that he falls within one

  or more of the exemptions, we remand this case to the district court

  to afford Ehlebracht an opportunity to prove that he is entitled to a

  waiver. See Yeadon, ¶ 15.

                              V.   Conclusion

¶ 48   Ehlebracht’s consecutive prison and probation sentences are

  legal, and the orders designating Ehlebracht an SVP and assessing

  the statutory surcharges are affirmed. The case is remanded to the

  district court with instructions to provide Ehlebracht with the

  opportunity to prove that he is entitled to a waiver of one or more of

  the surcharges.

       JUDGE WELLING and JUDGE GOMEZ concur.


                                    24